

117 HR 3637 IH: LymeX Authorization Act
U.S. House of Representatives
2021-05-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3637IN THE HOUSE OF REPRESENTATIVESMay 28, 2021Mr. Smith of New Jersey (for himself, Mr. Cuellar, Mr. Gottheimer, Mr. Fitzpatrick, and Mr. Posey) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo authorize the Secretary of Health and Human Services to fund prize competitions to accelerate innovation in the prevention, diagnosis, and treatment of Lyme disease, and for other purposes.1.Short titleThis Act may be cited as the LymeX Authorization Act. 2.PolicyIt is the policy of the United States to—(1)engage stakeholders, including academia, nonprofits, industry, small business, entrepreneurs, and government to facilitate patient-centered innovations in Lyme disease care;(2)foster breakthroughs in health education and public awareness initiatives focused on Lyme disease patients; and(3)accelerate development of next-gen diagnostics that are rapid and patient focused.3.Authorization of appropriationsThere is authorized to be appropriated to the Secretary of Health and Human Services $5,000,000 to carry out prize competitions (as defined in section 24 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3719)) to accelerate innovation in the prevention, diagnosis, and treatment of Lyme disease.